It appears that the plaintiff sought to have a Probate Court modify its judgment of divorce, under which she was granted custody of the parties’ two minor children, so as to permit her to remove the children to Nova Scotia (G. L. c. 208, §30). The probate judge declined to modify the judgment and enjoined the plaintiff from removing the minor children from the Commonwealth. The plaintiff then moved before a single justice of this court to suspend the injunction pending appeal pursuant to Mass.R.A.P. 6, as amended effective January 1, 1977. 371 Mass. 914. The single justice denied both the plaintiff’s motion to suspend the injunction and her motion for reconsideration of his initial ruling. The plaintiff appealed from the single justice’s denial of her two motions, and only those appeals are before us. There was no error. The single justice may in his discretion act to suspend a lower court’s injunction, or he may require that it be attacked by the usual course of appeal. Rarely, if ever, can it be said that a single justice is in error in denying relief. Mamber v. Massachusetts Bank & Trust Co., 3 Mass. App. Ct. 714 (1975). See also Massachusetts Bonding & Ins. Co. v. Peloquin, 225 Mass. 30, 30-31 (1916); MacNeil Bros. Co. v. State Realty Co., 341 Mass. 725 (1960). There is no basis in this record for a finding of abuse of that discretion.

Orders affirmed.